SUMMARY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. An Examiner’s Amendment is entered and a Notice of Allowance (NOA) is issued herewith.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record, William G. Raska (72,054) on 11/18/2021.

The application has been amended as follows:
In the claims:
A.	Please amend Claim 1 to read as:
1. (currently amended) A device comprising:
an anode;
an organic active layer above the anode;

a cathode above the organic layer sequence; and
an encapsulation above the cathode in direct contact with the cathode,
wherein the anode is a layer stack of a plurality of layers,
wherein the organic layer sequence comprises a first organic layer and a second organic layer, and
wherein the second organic layer comprises a first partial layer and a second partial layer,
wherein a metallic layer is arranged above the organic layer sequence,
wherein the first partial layer is not doped with a metal of the metallic layer, and
wherein the second partial layer is doped with the metal of the metallic layer.

B.	Please amend Claim 4 to read as:
4. (currently amended) The device of claim 1, wherein the cathode comprises a metal which is different from a metal of the metallic layer.

C.	Please amend Claim 5 to read as:
5. (currently amended) The device of claim 1, wherein the metallic layer has a thickness between 1 nm and 4 nm.

D.	Please amend Claim 9 to read as:
1, wherein the metallic layer is arranged over an entire surface of the organic layer sequence, the surface facing away from the anode.

E.	Please amend Claim 10 to read as:
10. (currently amended) The device of claim 1, wherein the cathode is arranged over an entire surface of the metallic layer, the surface facing away from the anode.

F.	Please amend Claim 13 to read as:
13. (currently amended) A device comprising:
a substrate,
an anode above the substrate;
an organic active layer above the anode;
an organic layer sequence above the organic active layer;
a cathode above the organic layer sequence; and
an encapsulation above the cathode in direct contact with the cathode,
wherein the cathode comprises Ag and Mg,
wherein the anode comprises Ag,
wherein the organic layer sequence comprises a first organic layer with a thickness between 5 nm inclusive and 200 nm inclusive,
wherein the organic layer sequence comprises a second organic layer with a thickness between 2 nm inclusive and 20 nm inclusive,

wherein the cathode is arranged over substantially an entire surface of the organic layer sequence, the surface facing away from the anode,
wherein the anode is a layer stack of a plurality of layers,
wherein at least one layer of the layer stack of the anode is indium tin oxide (ITO),
wherein a metallic layer is arranged above the organic layer sequence,
wherein the first partial layer is not doped with a metal of the metallic layer, and
wherein the second partial layer is doped with the metal of the metallic layer.

G.	Please amend Claim 19 to read as:
19. (currently amended) A device comprising:
an anode;
an organic active layer above the anode;
an organic layer sequence above the organic active layer; and
a cathode above the organic layer sequence,
wherein the cathode is arranged over substantially an entire surface of the organic layer sequence, the surface facing away from the anode,
wherein the anode comprises Ag and indium tin oxide (ITO),

wherein the second organic layer comprises a first partial layer and a second partial layer,
wherein a metallic layer is arranged above the organic layer sequence,
wherein the first partial layer is not doped with a metal of the metallic layer, and
wherein the second partial layer is doped with the metal of the metallic layer. 

H.	Please amend Claim 22 to read as:
22. (currently amended) The device of claim 19, wherein the cathode comprises a metal which is different from a the metal of the metallic layer.

I.	Please cancel Claims 23-25:
23-25. (canceled)

J.	Please amend Claim 26 to read as:
26. (currently amended) The device of claim 1, wherein the first partial layer and the second partial layer each comprise the same organic matrix material.


Allowable Subject Matter
Claims 1-7, 6-14, 18-20, 22 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
wherein a metallic layer is arranged above the organic layer sequence, wherein the first partial layer is not doped with a metal of the metallic layer, and wherein the second partial layer is doped with the metal of the metallic layer, in combination with the additional features of each respective claim.
In Re claims 2-7, 9-12, 26; 14, 18; and 20 and 22, they are allowable because of their dependence on claims 1; 13; and 19, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ERIC W. JONES
Examiner
Art Unit 2892




/LEX H MALSAWMA/           Primary Examiner, Art Unit 2892